Matter of Maykala W. (Marquis W.) (2020 NY Slip Op 02416)





Matter of Maykala W. (Marquis W.)


2020 NY Slip Op 02416


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., TROUTMAN, WINSLOW, AND DEJOSEPH, JJ.


334 CAF 18-02255

[*1]IN THE MATTER OF MAYKALA W. ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; MARQUIS W., RESPONDENT-APPELLANT.


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT. 
DENISE MORGAN, UTICA, FOR PETITIONER-RESPONDENT.
STEPHANIE N. DAVIS, OSWEGO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oneida County (Randal B. Caldwell, J.), entered November 20, 2018 in a proceeding pursuant to Social Services Law § 384-b. The order revoked a suspended judgment and terminated respondent's parental rights with respect to the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Social Services Law § 384-b, respondent father appeals from an order that, inter alia, revoked a suspended judgment entered upon his admission that he had permanently neglected the subject child. "It is well established that,  [i]f the court determines by a preponderance of the evidence that there has been noncompliance with any of the terms of the suspended judgment, the court may revoke the suspended judgment and terminate parental rights' " (Matter of Ashante H. [Meko H.], 169 AD3d 1454, 1454-1455 [4th Dept 2019]; see Matter of Michael S. [Timothy S.], 159 AD3d 1378, 1379 [4th Dept 2018]). Contrary to the father's contention, we conclude that there is a sound and substantial basis in the record to support Family Court's determination that he failed to comply with the terms of the suspended judgment (see Ashante H., 169 AD3d at 1455; Michael S., 159 AD3d at 1379-1380).
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court